DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick (2016/0278815).
Regarding claim 39, Fitzpatrick discloses a method of fabricating an extension assembly for a spinal support, comprising: inserting a pivot member 20a (Fig. 4) into a rod receptacle 40 so that a shaft portion 52 (Fig. 1) of said pivot member extends from a distal end of said rod receptacle 40 (Fig. 4); disposing said shaft portion in a center hole 41 (annotated Fig. 4, below) of a base portion 20b (id.) so that an internal flange (id.) of said rod receptacle 40 is captured 


    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale


Regarding claim 40, the step of disposing and the step of securing includes threadably engaging said shaft portion 52 with said center hole (annotated Fig. 4, above; para. 0054).
	Regarding claim 41, the step of disposing includes registering a stop 54 (Fig. 1) on said pivot member 20a (Fig. 4) against said base portion (id.) to define said axial gap dimension.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (2016/0278815) in view of Hammill, SR. et al. (“Hammill”; 2010/0125302).
Fitzpatrick discloses the claimed method except for explicitly reciting that the step of securing may include one of fusing and swaging the shaft member to the base portion. 
	Hammill also is directed to a spinal support and method and teaches that portions thereof may be joined via threads, fusing (e.g. adhesives, solder, interference fits), swaging, or combinations thereof (para. 0099). Hammill teaches that each of these are known and suitable methods for effectively attaching components of a fixation device to be joined together (id.). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to perform the step of securing with any known and desired method including one of fusing and swaging, in view of Hammill, to suitably and effectively attach the components of the spinal support to each other. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773